Fourth Court of Appeals
                               San Antonio, Texas
                                     March 14, 2018

                                   No. 04-18-00107-CR

                                 Robert MARTINEZ, Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6698
                       Honorable Jefferson Moore, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on March 14, 2018.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court